UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1449



WENDELL FREEMAN; DAVID JATHNIEL FREEMAN,

                                           Plaintiffs - Appellants,

          versus


RICHLAND COUNTY PROBATE COURT; AMY MCCULLOCH,
Probate Judge; JACQUELINE D. BELTON, Associate
Probate Judge; STATE OF SOUTH CAROLINA; MARK
SANFORD,   Governor;   TERESA   LEE   CLEMENT,
Guardian Ad Litem,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:06-cv-00010-MBS)


Submitted:   December 21, 2006      Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell Freeman, David Jathniel Freeman, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wendell and David Jathniel Freeman appeal the district

court’s   order   adopting   the     magistrate    judge’s   report   and

recommendation and denying relief on their 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   See Freeman v. Richland County Probate Court, No.

3:06-cv-00010-MBS (D.S.C. Apr. 6, 2006).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                   - 2 -